19-13895-jlg    Doc 268     Filed 06/22/20 Entered 06/22/20 18:24:29             Main Document
                                         Pg 1 of 2

                      EMMET, MARVIN & MARTIN, LLP
                                 COUNSELLORS AT LAW
                                                                                                  John Dellaportas
                                  120 Broadway 32nd Floor                                                  Partner
                                New York, New York 10271                                         Tel: 212-238-3092
                                       212-238-3000                      Fax: 212-238-3100 Fax (alt.) 212-406-6953
                                                                                    jdellaportas@emmetmarvin.com
                                     www.emmetmarvin.com


                                                 June 22, 2020
   Via ECF

   Honorable James J. Garrity, Jr.
   U.S. Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE: In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

          Our firm represents judgment creditor Sagi Genger (“Sagi”) in the above-
   referenced case. We understand from Mr. Cavaliere, counsel to the Chapter 7 Trustee, that
   a conference has been scheduled with the Court for 4 PM tomorrow, June 23, to discuss
   open discovery issues. As we are fast approaching the deadline to complete discovery for
   the motions to be heard on July 21, we write to add one more issue.

          Specifically, we have been unable to obtain a firm commitment from two
   subpoenaed parties--the Kasowitz law firm and Mr. Herschmann--either to produce
   documents or to appear for their depositions. Both were properly served, and the deadline
   under Rule 45 to object has long passed, without objection.

           Yet, in our telephonic meet-and-confer call last Friday afternoon, neither would
   commit to provide any discovery. Kasowitz indicated that we would need to “figure out
   scope beforehand.” Mr. Herschmann, in turn, indicated that he would not provide any
   discovery until Your Honor ruled on the investigative report, and a new Protective Order
   were put in place (the one entered by this Court is apparently insufficient for him). Then
   over the weekend, he emailed that: “My deposition is noticed for [the morning of] June 24.
   I am trying to arrange my schedule so I can be available that afternoon.” (His wife had
   previously scheduled her deposition for that same day.) We responded to Mr. Herschmann
   that we will need a full day for his deposition, but have not heard back.

          Both witnesses are critical for the upcoming hearing. Their conduct is central to
   our motion to dimiss, as set forth in our motion papers. We would now add, having deposed
   the corporate representative of “Claims Pursuit, Inc.,” the counterparty to the agreement
   underlying the Chapter 7 Trustee’s motion, that Mr. Herschmann’s and Kasowitz’s




                           NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg   Doc 268     Filed 06/22/20 Entered 06/22/20 18:24:29           Main Document
                                        Pg 2 of 2

   EMMET, MARVIN & MARTIN,   LLP                                                          2


   testimony have become all the more critical. The witness deferred to Mr. Herschmann and
   Kasowitz, who apparently handled all the negotations.

           Accordingly, we respectfully request a portion of the Court’s time on the hearing
   to discuss this issue. We thank the Court for its consideration.

                                               Sincerely,


                                               John Dellaportas

   cc:    All Counsel of Record (via ECF)
